DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to applicant’s amendment filed on 11/12/2020 and in response to RCE filed on 01/29/2021.
	Claims 1-4, 6-16 and 18-22 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kofi Aninakwa (Reg # 78558) on 12/16/2020.

The claims have been amended as follows:

1. (Currently Amended) A method comprising:
	preventing, during verification of a bytecode, responsive to a second class remaining to be loaded for verification in a Managed Runtime Environment (MRE), a verifier in the MRE from loading the second class, wherein the bytecode includes a relationship between a first class and the second class and wherein the first class is a source class, and wherein the second class is a target class; 
	recording the relationship between the first class and the second class, responsive to the 
	causing the verifier to omit a loading operation on the second class; 
	triggering an execution of an application encoded in the bytecode; 
	causing the second class to be loaded and verified using the recorded relationship prior to a use of the second class during the execution;
wherein the relationship between the first class and the second class in the bytecode is identified using the verifier in the MRE, and wherein the verification of the bytecode is intercepted at a point where the verifier is verifying the relationship, the preventing being responsive to the verification being intercepted.

2. (Original) The method of claim 1, further comprising: 
detecting, during the execution that the execution has reached an execution point where the second class has to be available, wherein the causing the second class to be loaded is responsive to the execution reaching the execution point. 

3. (Original) The method of claim 2, wherein the execution point is prior to a second execution point where the second class is called in the execution.

4. (Original) The method of claim 1, further comprising: 
	preventing, during verification of the bytecode, responsive to a fourth class remaining to be loaded for verification in the MRE, the verifier in the MRE from loading the fourth class, wherein the bytecode includes a second relationship between a third class and the fourth class; 
	recording the second relationship; 
	causing the verifier to omit a second loading operation on the fourth class; and 
avoiding, for an entirety of the execution, loading the fourth class regardless of the second relationship existing in the bytecode between the third class and the fourth class.



6. (Currently Amended) The method of claim 1, further comprising: 
determining that the first class is also remaining to be loaded during the verification of the bytecode, wherein the preventing is further responsive to determining that the first class is also remaining to be loaded during the verification of the bytecode.

7. (Cancelled).

8. (Cancelled).

9. (Currently Amended) The method of claim 1, further comprising: 
adding, as a part of the recording, [[a]]the class relationship table, a new record comprising a first identifier of the first class and a second identifier of the second class.

10. (Original) The method of claim 9, wherein the second identifier of the second class is unique within the bytecode.

11. (Original) The method of claim 1, further comprising: 
causing the verifier to further omit a verification operation on the second class.

12. (Original) The method of claim 1, further comprising: 
allowing, responsive to causing the verifier to omit, the verifier to process a next relationship in the bytecode.


	preventing, during verification of a bytecode, responsive to a second class remaining to be loaded for verification in a Managed Runtime Environment (MRE), a verifier in the MRE from loading the second class, wherein the bytecode includes a relationship between a first class and the second class and wherein the first class is a source class, and wherein the second class is a target class; 
	recording the relationship between the first class and the second class, responsive to the preventing, using a class relationship table without a class loading step; 
	causing the verifier to omit a loading operation on the second class; 
	triggering an execution of an application encoded in the bytecode; and 
	causing the second class to be loaded and verified using the recorded relationship prior to a use of the second class during the execution;
wherein the relationship between the first class and the second class in the bytecode is identified using the verifier in the MRE, and wherein the verification of the bytecode is intercepted at a point where the verifier is verifying the relationship, the preventing being responsive to the verification being intercepted. 

14. (Original) The computer usable program product of claim 13, further comprising: 
detecting, during the execution that the execution has reached an execution point where the second class has to be available, wherein the causing the second class to be loaded is responsive to the execution reaching the execution point. 

15. (Original) The computer usable program product of claim 14, wherein the execution point is prior to a second execution point where the second class is called in the execution.


	preventing, during verification of the bytecode, responsive to a fourth class remaining to be loaded for verification in the MRE, the verifier in the MRE from loading the fourth class, wherein the bytecode includes a second relationship between a third class and the fourth class; 
	recording the second relationship; 
	causing the verifier to omit a second loading operation on the fourth class; and 
avoiding, for an entirety of the execution, loading the fourth class regardless of the second relationship existing in the bytecode between the third class and the fourth class.

17. (Cancelled). 

18. (Original) The computer usable program product of claim 13, wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system.

19. (Original) The computer usable program product of claim 13, wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system, further comprising:
program instructions to meter use of the computer usable code associated with the request; and 
program instructions to generate an invoice based on the metered use.

20. (Currently Amended) A computer system comprising a processor, a computer-readable memory, and a computer-readable storage device, and program instructions stored on the storage device for execution by the processor via the memory, the stored program instructions comprising:
	program instructions to preventing, during verification of a bytecode, responsive to a 
	program instructions to record the relationship between the first class and the second class, responsive to the preventing, using a class relationship table without a class loading step; 
	program instructions to cause the verifier to omit a loading operation on the second class; 
	program instructions to trigger an execution of an application encoded in the bytecode; and 
	program instructions to cause the second class to be loaded and verified using the recorded relationship prior to a use of the second class during the execution;
wherein the relationship between the first class and the second class in the bytecode is identified using the verifier in the MRE, and wherein the verification of the bytecode is intercepted at a point where the verifier is verifying the relationship, the preventing being responsive to the verification being intercepted.. 

21. (Previously Presented) The computer system of claim 20, further comprising: 
program instructions to detect, during the execution that the execution has reached an execution point where the second class has to be available, wherein the causing the second class to be loaded is responsive to the execution reaching the execution point. 

22. (Previously Presented) The computer system of claim 20, wherein the execution point is prior to a second execution point where the second class is called in the execution.

23. (New) The computer system of claim 20, further comprising: 
	program instructions to prevent, during verification of the bytecode, responsive to a fourth class remaining to be loaded for verification in the MRE, the verifier in the MRE from 
	program instructions to record the second relationship; 
	program instructions to cause the verifier to omit a second loading operation on the fourth class; and 
program instructions to avoid, for an entirety of the execution, loading the fourth class regardless of the second relationship existing in the bytecode between the third class and the fourth class.

24. (New) computer system of claim 20, further comprising: 
program instructions to determine that the first class is also remaining to be loaded during the verification of the bytecode, wherein the preventing is further responsive to determining that the first class is also remaining to be loaded during the verification of the bytecode.


Relevant Prior Art
Daudel et al. (US patent 8769518) disclose after the classes to be loaded at the beginning of the verification process during replay time, before the verifier has had a chance to load any classes, the verifier continues as usual.  The verifier attempts to load classes, the replay core listens for and intercepts each class loading event that the verifier triggers.  When the replay core detects such a class loading event, the replay core determines which class the verifier was attempting to load, and, instead of permitting the class to be loaded, returns to the verifier the corresponding class object that was stored in the local cache when that class was loaded previously.  Thus, no extra class loads are performed.
Lindholm et al. (US patent 6618855) disclose lazy loading, in which a class is not loaded until it is needed during execution. From an untrusted source, the suspect module is loaded and one-module-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG PAN/Primary Examiner, Art Unit 2193